Mitchell, J.
I concur, on account of the authorities in favor of the plaintiff. A rule which is to fluctuate through a series of years can hardly be called a rule. In principle, the measure of damages should be the value at the time of the conversion, or of the commencement of the suit. But the authorities allow the highest price at any time before the trial, where, as in this case, the defendant holds the plaintiff’s money or goods. The verdict should be modified according to the above opinion of Justice Davies.
Roosevelt, J., dissented.
Verdict modified by deducting amount of costs and expenses in suit against Nason.
Mitchell, Roosevelt and Davies, Justices,]